The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Leone et al. (US 2007/0205029 A1) teaches a hybrid vehicle propulsion system is disclosed comprising an engine having at least one combustion cylinder configured to operate in a first and a second combustion mode, wherein the first combustion mode is a spark ignition mode and the second combustion mode is a compression ignition mode, wherein the engine is configured to supply an engine output; a motor configured to selectively supply or absorb a secondary output; an energy storage device configured to selectively store at least a portion of the engine output and selectively supply energy to the vehicle; a lean NOx trap configured to store NOx produced by the engine; and a controller configured to control at least the engine, the motor, and the energy storage device, wherein the controller is configured to selectively operate said at least one combustion cylinder in one of the spark ignition mode and the compression ignition mode based on a condition of the lean NOx trap.
Regarding independent claim 1, Leone taken either independently or in combination with the prior art of record fails to teach or render obvious said control unit is further configured to change a lower limit value of said predetermined target SOC range from the nominal lower limit value to a predetermined smaller lower limit value, the predetermined smaller lower limit value being smaller than the nominal lower limit value, start execution of a predetermined power source control, in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668